Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I-A, claim(s) 1-4 and 19, drawn to an isotopic identification method by analyzing concentrations stable isotopes.
Group I-B, claim(s) 1-4 and 19, drawn to an isotopic identification method by analyzing ratios of stable isotopes.
II, claim(s) 5-17, drawn to a method making it possible to impose a unique code specific to the animals of a farm or a subset of a farm.
Group III, claim 18, drawn to a code specific to the animals of a farm or a subset of a farm, including the products.
	Between Groups I-A and I-B, the technical features (disclosed as different embodiments), the isotopic identification method making it possible to couple a farmed animal or an animal product with a determined farm or farm subset, or a plant or plant product with a farm or field, by analyzing (i) concentrations of stable isotopes; or (ii) ratios of stable isotopes, are not shared between Groups I-A and I-B. 
The technical features of Group I, the isotopic identification method making it possible to couple a farmed animal or an animal product with a determined farm or farm subset, or a plant or plant product with a farm or field, by analyzing concentrations of stable isotopes; and ratios of stable isotopes, are not shared by Groups II and III. 
The technical feature of Group II: the method making it possible to impose a unique code specific to the animals of a farm or a subset of a farm, or to the plants of a farm or a field, including the products, in particular food products, from these animals or plants, wherein: i- the abundance of stable isotopes of several elements is analyzed in the water of the farm and/or in the food given to the farm and/or in the flesh, the skin and/or the bones of animals from the farm of at least one farming cycle, or in the spray water for the growing and/or in the plant from at least one growing cycle, one thus obtains the basal geochemical signature (BGS) of the farm or the farm subset, or of the farm or the field, 2i- several elements are selected having stable isotopes among those present in the BSG, one provides the animals or plants from this cycle or future farming 
If applicant elects Group II, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species for isotopic analysis are as follows: 
Species II-A as claimed in claim 13. 
Species II-B as claimed in claims 14-17. 
Each species recites different technical features that are discloses as different embodiments. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require . 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/17/2021